PER CURIAM.
The plaintiffs delivered a package to the United States Express Company for transportation to Chicago. "The package was lost, and no explanation given for such loss. The plaintiffs were awarded judgment, but their recovery was limited to $50, by reason of certain stipulations in the receipt furnished by defendant company. The plaintiffs appeal on the ground that they should have recovered $101.33, which was conceded at the trial to be the real value of the package. The defendant appeals, for the reason that, under another stipulation in the receipt, the defendant was entitled to judgment. The facts in this case come within the doctrine laid down in Bernstein v. Weir (decided at the April Appellate Term, and not yet officially reported) 83 N. Y. Supp. 48. The court below has written an opinion in which good and sufficient reasons are given in support of the decision. Both appeals should be dismissed, and the judgment affirmed, without costs to either party as against the other.
Judgment affirmed, without costs. All concur. *